Case 11-29687-btb   Doc 184   Entered 09/10/19 14:21:53   Page 1 of 5
Case 11-29687-btb   Doc 184   Entered 09/10/19 14:21:53   Page 2 of 5




               10
          Case 11-29687-btb         Doc 184     Entered 09/10/19 14:21:53        Page 3 of 5



1    Allison Schmidt, Esq.
     Nevada Bar # 10743
2    GHIDOTTI | BERGER
3    8716 Spanish Ridge Ave., #115
     Las Vegas, NV 89148
4    Phone: (949) 427-2010
     Fax: (949) 427-2732
5    Email: aschmidt@ghidottiberger.com
6
     Attorney for BSI Financial Services and U.S. BANK TRUST N.A., AS TRUSTEE OF THE
7    BUNGALOW SERIES III TRUST its successors and assigns
8                             UNITED STATES BANKRUPTCY COURT
9                                DISTRICT OF NEVADA, LAS VEGAS
10
11   In Re:                                               )   CASE NO.: 11-29687-btb
                                                          )
12   JOON SU GANG, GRACE GANG,                            )   Chapter 11
                                                          )
13            Debtors.                                    )   CERTIFICATE OF SERVICE
14                                                        )
                                                          )
15                                                        )
                                                          )
16                                                        )
17                                                        )
                                                          )
18                                                        )
19
20                                    CERTIFICATE OF SERVICE

21
              I am employed in the County of Orange, State of California. I am over the age of
22
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin
23
24   Avenue, Santa Ana, CA 92705.

25            I am readily familiar with the business’s practice for collection and processing of
26
     correspondence for mailing with the United States Postal Service; such correspondence would
27
     be deposited with the United States Postal Service the same day of deposit in the ordinary
28
     course of business.


                                                      1
                                       CERTIFICATE OF SERVICE
           Case 11-29687-btb       Doc 184     Entered 09/10/19 14:21:53          Page 4 of 5



1    On September 10, 2019 I served the following documents described as:
2                  STIPULATION SEEKING A CONTINUANCE OF THE STATUS
3                   CONFERENCE

4    on the interested parties in this action by placing a true and correct copy thereof in a sealed
5
     envelope addressed as follows:
6
     (Via United States Mail)
7    Debtor                                              Debtor’s Counsel
     JOON SU GANG                                        RYAN ALEXANDER
8
     11120 PENTLAND DOWNS ST.                            RYAN ALEXANDER, CHTD.
9    LAS VEGAS, NV 89141                                 3017 W. CHARLESTON BLVD., STE 58
                                                         LAS VEGAS, NV 89102
10   Joint Debtor
11   GRACE GANG                                          Debtor’s Counsel
     11120 PENTLAND DOWNS ST.                            WILLIAM C DEVINE, II
12   LAS VEGAS, NV 89141                                 DEVINE LAW FIRM, PLLC
                                                         8905 S. PECOS ROAD, SUITE 23B
13   U.S. Trustee                                        HENDERSON, NV 89074
14   U.S. TRUSTEE - LV - 11, 11
     300 LAS VEGAS BOULEVARD S.                          Creditor
15   SUITE 4300                                          Aurora Loan Services
     LAS VEGAS, NV 89101                                 Attn: Bankruptcy Dept.
16                                                       Po Box 1706
17   Creditor                                            Scottsbluff, NE 69363
     Bank of America
18   PO Box 2518                                         Creditor
     Houston, TX 77252                                   Chase
19                                                       P.o. Box 15298
20   Creditor                                            Wilmington, DE 19850
     Clark County Treasurer
21   500 S. Grand Central Pkwy                           Creditor
     PO Box 551220                                       DETR
22
     Las Vegas, NV 89155                                 Employment Security
23                                                       Division
     Creditor                                            500 E. Third St
24   HSBC / Costco                                       Carson City, NV 89713
     Hsbc Retail Srvs/Attention:
25
     Bankruptcy D                                        Creditor
26   Po Box 5226                                         Indymac Bank/Onewest
     Carol Stream, IL 60197                              bank
27                                                       Attn:Bankruptcy
     ///                                                 2900 Esperanza Crossing
28
                                                         Austin, TX 78758
     ///
                                                         ///

                                                     2
                                      CERTIFICATE OF SERVICE
          Case 11-29687-btb       Doc 184     Entered 09/10/19 14:21:53       Page 5 of 5



1    Creditor                                           Creditor
     IRS                                                Nevada Dept of Taxation
2    PO Box 1303                                        ATTN: Bankruptcy Division
3    Charlotte, NC 28201                                555 E. Washington Ave
                                                        #1300
4    Creditor                                           Las Vegas, NV 89101
     Nevada DMV
5    ATTN: Legal Division
6    555 Wright Way
     Carson City, NV 89711
7
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
8
     the United States Postal Service by placing them for collection and mailing on that date
9    following ordinary business practices.

10   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
11
12   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
13
14          Executed on September 10, 2019 at Santa Ana, California

15   /s/ Enrique Alarcon
     Enrique Alarcon
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                    3
                                     CERTIFICATE OF SERVICE
